DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims submitted on 04/07/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 04/07/2021.
In the reply, the applicant amended claims 38, 41, 43, 44 and 60 and cancelled claims 40, 63-64, 66-71, and 77-78. In addition, the applicant has added claims 233-243.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 38, 41, 43-44, 54-55, 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navarro et al. (US 2007/0043326).

    PNG
    media_image1.png
    972
    1421
    media_image1.png
    Greyscale

Regarding claim 38, Navarro et al. discloses a catheter housing (5/6/7 of Fig. 1-4) configured to surround a catheter insertion site on a patient (see Fig. 1 and [0013], lines 8-14), the catheter housing (5/6/7) comprising: a hub (5/7 of Fig. 1-4) configured to surround the catheter insertion site on the patient and secure to the patient (see Fig. 1, [0013], lines 8-14 and [0064], lines 11-18); and a cover (6 of Fig. 1-4) configured to enclose the catheter insertion site and secure to the hub (see [0049] and [0060], line 1), the cover (6) comprising an exterior surface (see Examiner’s annotated Fig. 1 above), an interior surface (see Examiner’s annotated Fig. 1 above) opposite the exterior surface (“exterior”, see examiner’s annotated Fig. 1 and note how interior surface is opposite the face of the exterior surface) and configured to face toward the catheter insertion site when the catheter housing is in use (see Examiner’s annotated Fig. 1 above and note how, in fully secured position, interior surface of cover faces insertion site), a first wall (see Examiner’s annotated Fig. 1 below and note how “first wall” includes only the curved portion of the cover which is transverse to the plane of the interior surface of the cover), and a 

    PNG
    media_image2.png
    1040
    1204
    media_image2.png
    Greyscale

Regarding claim 41, Navarro et al. discloses the catheter housing of claim 38 and further discloses wherein the second end (13b) of the lock (13) comprises a recess (see Fig. 1 illustrating how second end of lock comprises a cavity which divides adjacent portions of the second end of the lock and note how this cavity contributes overall to a recess formed between adjacent portions of the lock. The Examiner, therefore, concludes that the second end of the lock comprises the recess) sized and shaped to receive the first portion (3) of the catheter device (1/3/4, see [0157], lines 1-11).
Regarding claim 43, Navarro et al. discloses the catheter housing of claim 38 and further discloses wherein the cover (6) further comprises a bridge (14 of Fig. 1-4) extending outward from the interior surface (“interior surface”, see Examiner’s annotated Fig. 1 above) and configured to extend toward the patient when the catheter housing (5/6/7) is in use (see Examiner’s annotated Fig. 1 above illustrating how bridge extends toward the patient), the bridge (14) spaced from the lock (13) and the first wall (“first wall”, see Examiner’s annotated Fig. 1 above) of the cover (6), and wherein the bridge (14) is configured to retain a second portion (“external part” 1a of Fig. 1) of the catheter device (1/3/4) when the catheter housing (5/6/7) is in use (see [0058], lines 3-7 indicating how bridge surrounds and retains second portion).
Regarding claim 44, Navarro et al. discloses the catheter housing of claim 43, and further discloses wherein the second end (13b) of the lock (13) comprises a first recess (see Fig. 1 illustrating how second end of lock comprises a cavity which divides adjacent portions of the second end of the lock and note how this cavity contributes overall to a recess formed between adjacent portions of the lock. The Examiner, therefore, concludes that the second end of the lock comprises the first recess) sized and shaped to at least partially surround and retain the first portion (3) of the catheter device (1/3/4) when the catheter housing (5/6/7) is in use (see [0157], lines 1-11); and the bridge (14) comprises a first end (see first zoomed Fig. 1 above) connected to the interior surface (see Examiner’s first zoomed Fig. 1 above illustrating how first end of lock is connected to interior surface) of the cover (6), a second end (“terminal flat faces 14a” of Fig. 1 and see Examiner’s first zoomed Fig. 1 above) opposite the first end of the bridge (“second end of bridge”, see Examiner’s first zoomed Fig. 1 above), and a length extending between the first and second ends of the bridge (14, see Examiner’s first zoomed Fig. 1 above illustrating a length extending between the first end and second ends of the bridge), the second end of the bridge (14a) comprising a second recess (see Fig. 1 illustrating how second end of bridge comprises a cavity which divides adjacent portions of the second end of the bridge and note how this cavity contributes overall to a recess formed between adjacent portions of the bridge. The Examiner, therefore, concludes that the second end of the bridge comprises the second recess) sized and shaped to at least partially surround and retain the second portion (“external part” 1a of Fig. 1) of the catheter device (1/3/4) when the catheter housing (5/6/7) is in use (see [0058], lines 3-7 indicating how bridge surrounds and retains second portion).
Regarding claim 54, Navarro et al. discloses the catheter housing of claim 43 and further discloses wherein the cover (6) further comprises a stem wall (see Examiner’s second zoomed Fig. 1 below) extending outward from the interior surface (see Examiner’s second zoomed Fig. 1 below) of the cover (6) and extending between the bridge (14) and the lock (13, see Examiner’s second zoomed Fig. 1 below illustrating how stem wall extends between bridge and lock).

    PNG
    media_image3.png
    990
    1205
    media_image3.png
    Greyscale

Regarding claim 55, Navarro et al. discloses the catheter housing of claim 54 and further discloses wherein the stem wall (see Examiner’s second zoomed Fig. 1 above) is integral with the bridge (14) and the lock (13, note how the stem wall, the lock, and the bridge are all three integral to the interior surface of the cover and therefore integral with each other as a result). 
Regarding claim 60, Navarro et al. discloses the catheter housing of claim 38 and further discloses wherein the hub (5/7) comprises: a membrane (7 of Fig. 1-4) configured to contact and secure to the patient’s skin (see Fig. 1 and [0064], lines 11-18), the membrane (7) having an opening (see Examiner’s annotated Fig. 1 above) configured to surround the catheter insertion site (“site”, see Examiner’s annotated Fig. 1 above) when the catheter housing (5/6/7) is in use (see Fig. 1 above illustrating how opening surrounds insertion site when housing is in use); and a hub wall (5a of Fig. 1-4) inset from an exterior edge (see Examiner’s annotated Fig. 1 above) of the membrane and extending outward from the membrane (7), the hub wall (5a) configured to extend around the catheter insertion site when the catheter housing (5/6/7) is in use (see Examiner’s annotated Fig. 1 above illustrating how hub extends both outward from membrane and around insertion site); wherein the cover (6) is configured to secure to the hub wall (5a, see [0060]). 
Claims 233-239 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (US 2007/0106222), referred to hereinafter as Bennett-222.

    PNG
    media_image4.png
    307
    886
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    242
    438
    media_image5.png
    Greyscale

Regarding claim 233, Bennett-222 discloses a catheter housing (“cover 10” and “second member 24” of Fig. 1-7) configured to surround a catheter insertion site on a patient (see Fig. 5 illustrating how a catheter insertion site is surrounded by the housing), the catheter housing (10/24) comprising: a hub (“second member 24” of Fig. 5) configured to secure to skin of the patient around the catheter insertion site when the catheter housing (10/24) is in use (see Fig. 5 and [0025], lines 10-16 describing how hub secures to skin of the patient and around the catheter insertion site); and a cover (“cover 10” of Fig. 5) configured to be coupled with the hub (24, see [0025], lines 10-16 indicating how cover is coupled with hub) and enclose the catheter insertion site when the catheter housing (10/24) is in use (see Fig. 5 illustrating how the catheter insertion site is enclosed by the cover and the hub), the cover (10) comprising a top portion (“central chamber 14” of Fig. 1-2) and sides (“side portions 18, 18’” of Fig. 1) extending outwardly from the top portion (14, see Fig. 1-2 illustrating how sides extend transverse to and away from the top portion and, therefore, extend away from the top portion), the top portion (14) comprising an exterior surface (see Fig. 1 and note how exterior surface of top portion corresponds to the outward facing, convex surface of top) and an interior surface (see Fig. 3 and note how interior surface of top portion corresponds to the inward facing, concave surface of top) opposite the exterior surface (see Fig. 2-3 illustrating how interior surface is opposite the exterior surface), the cover (10) further comprising a lock (see zoomed Fig. 2 above) having a first end (see zoomed Fig. 2 and first annotated Fig. 5 above) connected to the interior surface (see first annotated Fig. 5 above illustrating how first end of lock extends from the interior surface and, therefore, is connected to the interior surface), a second end (see zoomed Fig. 2 and first annotated Fig. 5 above) opposite the first end (see zoomed Fig. 2 above illustrating how second end is disposed opposite the first end), and a length extending between the first and second ends (see zoomed Fig. 2 and first annotated Fig. 5 above illustrating presence of a length which extends between the first end and the top of the second end of the lock), wherein the second end of the lock (see zoomed Fig. 2 and first annotated Fig. 5 above) is configured to retain a first portion of a catheter device (see first annotated Fig. 5 above illustrating how second end of lock retains a first portion of a catheter device) coupled to a catheter (see Examiner’s first annotated Fig. 5 above illustrating how first portion of catheter device is coupled to a catheter) and position the catheter device away from said interior surface when the catheter housing (10/24) is in use (see Examiner’s first Fig. 5 above illustrating how catheter device is positioned away from the interior surface), wherein the lock is spaced inward from the sides (18/18’) of the cover (10, see Fig. 2-3 illustrating how the lock occupies the space between the two sides of the cover and, therefore, the lock is spaced inward from the sides of the cover).
Regarding claim 234, Bennett-222 discloses the catheter housing of claim 233 and further discloses wherein the second end of the lock (see zoomed Fig. 2 and first annotated Fig. 5 above) comprises a recess (“circular opening 72” and “slot 68” of Fig. 3, see Fig. 3 illustrating how the two structures cooperatively form a recess) configured to retain and partially surround the first portion of the catheter device with in the recess (72/69, see first annotated Fig. 5 above illustrating how first portion of the catheter device is retained and partially surrounded by the recess of the second end) when the catheter housing (10/24) is in use (see first annotated Fig. 5 above illustrating catheter housing in use).
Regarding claim 235, Bennett-222 discloses the catheter housing of claim 234 and further discloses wherein said recess (72/68) is rounded (see Fig. 3 illustrating how recess comprises “circular opening 72” which is circular-shaped and, therefore, rounded).
Regarding claim 236, Bennett-222 discloses the catheter housing of claim 234 and further discloses wherein the second end of the lock (see zoomed Fig. 2 and first annotated Fig. 5 above) comprises a tapered portion (see Fig. 3 illustrating how “slot 68” is angled such that it comprises two tapered portions on each side of the “circular opening 72”) adjacent the recess (72/68, see Fig. 3 illustrating how the tapered portions help form the recess and are, therefore, adjacent the recess), the tapered portions configured to aid positioning of the first portion of the catheter device at least partially within the recess (72/68) when the catheter housing (10/24) is in use (see Fig. 3 illustrating how the tapered portions of “slot 68” are initially spaced widely apart but transition such that the tapered portions become more narrow towards the “circular opening 72.” Examiner is of the position that this transition clearly aids in locating the recess with the first portion of the catheter device and guiding the first portion of the catheter device towards the “circular opening 72”).
Regarding claim 237, Bennett-222 discloses the catheter housing of claim 234 and further discloses wherein the cover (10) further comprises a bridge (see zoomed Fig. 2 and first annotated Fig. 5 above illustrating presence of a bridge which comprises a rib having the “circular opening 70” and “slot 66” of Fig. 2-3) having a first end (see Examiner’s first annotated first annotated Fig. 5 above) connected to the interior surface (see first annotated Fig. 5 above illustrating how first end of the bridge corresponds to the point at which the bridge is attached to the interior surface of the cover), a second end (see first annotated Fig. 5 above illustrating presence of a second end portion of the bridge which comprises “circular opening 70” and “sot 66”) opposite the first end of the bridge (see first annotated Fig. 5 above illustrating how the second end is opposite the first end), and a length extending between the first and second ends of the bridge (see first annotated Fig. 5 above illustrating presence of a length which extends between the first end and the top of the second end of the lock), wherein the second end of the bridge comprises a recess (“circular opening 70” of Fig. 2 and “slot 66” of Fig. 3, see Fig. 3 illustrating how the two structures cooperatively form a recess) configured to retain a second portion of the catheter device (see first annotated Fig. 5 above illustrating how recess retains a second portion of the catheter device) when the catheter housing (10/24) is in use (see Fig. 5 illustrating catheter housing in use), wherein the bridge (see zoomed Fig. 2 and first annotated Fig. 5 above) is spaced inwards from the sides of the cover (10, see Fig. 2-3 illustrating how the bridge occupies the space between the two sides of the cover and, therefore, the bridge is spaced inward from the sides of the cover) and spaced away from the lock (see first annotated Fig. 5 above illustrating how the bridge is spaced away from the lock forming a gap therebetween). 
Regarding claim 238, Bennett-222 discloses the catheter housing of claim 237 and further discloses wherein the length of the bridge is greater than the length of the lock (see Examiner’s first annotated Fig. 5 above illustrating how the length between the first end of the bridge to the top of the second end of the bridge is clearly longer than the length between the first end of the lock to the top of the second end of the lock). 
Regarding claim 239, Bennett-222 discloses the catheter housing of claim 238 and further discloses wherein the second end of the bridge (see first annotated Fig. 5 above) comprises tapered portions (see Fig. 3 illustrating how “slot 66” is angled such that it comprises two tapered portions on each side of the “circular opening 70”) adjacent the recess (70/66) of the second end of the bridge (see Fig. 3 illustrating how the tapered portions help form the recess and are, therefore, adjacent the recess), the tapered portions of the second end of the bridge configured to aid positioning of the second portion of the catheter device at least partially within the recess (70/66) of the bridge when the catheter housing (10/24) is in use (see Fig. 3 illustrating how the tapered portions of “slot 66” are initially spaced widely apart but transition such that the tapered portions become more narrow towards the “circular opening 70.” Examiner is of the position that this transition clearly aids in locating the recess with the second portion of the catheter device and guiding the second portion of the catheter device towards the “circular opening 70”). 
Claims 240-243 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (US 2012/0010572), referred to hereinafter as Bennett-572.

    PNG
    media_image6.png
    398
    848
    media_image6.png
    Greyscale

Regarding claim 240, Bennett discloses a catheter housing (“shield 10” of Fig. 5) configured to surround a catheter insertion site (see Fig. 5 illustrating how a catheter insertion site is surrounded by the housing) on a patient, the catheter housing (10) comprising an opening (“circular opening 72” and “slot 68” of Fig. 3) configured to receive a first portion (see Examiner’s second annotated Fig. 5 above) of a catheter device (see Examiner’s second annotated Fig. 5 above) coupled to a catheter (see Examiner’s second annotated Fig. 5 above); and a lock (see Examiner’s second annotated Fig. 5 above illustrating presence of a lock which comprises a rib having the “circular opening 70” and “slot 66” of Fig. 3) extending outward from an interior surface of the catheter housing (10, see Fig. 3 and 5 illustrating how lock extends outward and away from the interior surface of the housing which faces the insertion site) and towards the patient when the catheter housing (10) is in use (see Fig. 4-5 illustrating catheter housing in use and note how lock extends towards the insertion side of a patient), the lock (see second annotated Fig. 5 above) comprising a first end (see Examiner’s second annotated Fig. 5 above) connected to the interior surface (see second annotated Fig. 5 above illustrating how first end of lock connects to the interior surface), and a second end (see Examiner’s second annotated Fig. 5 above) opposite the first end (see second annotated Fig. 5 above illustrating how the second end is opposite the first end), and a length extending between the first and second ends (see second annotated Fig. 5 illustrating how a length exists between the two ends from the point at which the first end connects to the interior surface down to the beginning of second end of the lock), wherein the second end of the lock (see second annotated Fig. 5 above) is configured to retain a second portion of the catheter device when the catheter housing (10) is in use (see second annotated Fig. 5 above illustrating the catheter housing in use and how a second portion of the catheter device is retained by the lock), wherein the second end of the lock (see second annotated Fig. 5 above) is spaced away from the interior surface of the catheter housing (10, see second annotated Fig. 5 above illustrating how the second end of the lock is spaced away from the interior surface of the housing); wherein the opening (72/68) and the second end of the lock (see second annotated Fig. 5 above) are configured to retain the catheter device in an inclined position relative to the skin of the patient when the catheter housing (10) is in use (see second annotated Fig. 5 illustrating the catheter housing in use and how the catheter device is retained in an inclined position relative to the skin of the patient).
Regarding claim 241, Bennett discloses the catheter housing of claim 240 and further discloses wherein the second end of the lock (see second annotated Fig. 5 above) comprises a recess (“circular opening 70” of Fig. 2 and “slot 66” of Fig. 3 and see Fig. 3 illustrating how the two structures cooperatively form a recess) configured to partially surround and retain the second portion of the catheter device when the catheter housing is in use (see Fig. 5 illustrating the catheter housing in use and how a second portion of the catheter device is partially surrounded and retained by the recess).
Regarding claim 242, Bennett discloses the catheter housing of claim 241 and further discloses wherein said recess (70/66) is rounded (see Fig. 3 illustrating how the recess comprises “circular opening 70” which is rounded due to its circular shape).
Regarding claim 243, Bennett discloses the catheter housing of claim 242 and further discloses wherein  the second end of the lock (see second annotated Fig. 5 above) comprises tapered portions (see Fig. 3 illustrating how “slot 66” is angled such that it comprises two tapered portions on each side of the “circular opening 70”) adjacent the recess (70/66, see Fig. 3 illustrating how the tapered portions help form the recess and are, therefore, adjacent the recess), the tapered portions configured to aid positioning of the second portion of the catheter device at least partially within the recess (70/66) when the catheter housing (10) is in use (see Fig. 3 illustrating how the tapered portions of “slot 66” are initially spaced widely apart but transition such that the tapered portions become more narrow towards the “circular opening 70.” Examiner is of the position that this transition clearly aids in locating the recess with the second portion of the catheter device and guiding the second portion of the catheter device towards the “circular opening 70”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 2007/0043326) in view of Sallee (US 5,112,313).
Regarding claim 46, Navarro et al. discloses the catheter housing (5/6/7) of claim 44. Navarro et al. does not, however, disclose wherein the first and second recesses comprise a half-circle shape. 
In the same field of endeavor, Sallee teaches a catheter housing (10 of Fig. 1-6) having a lock (19 of Fig. 2) and a bridge (38 of Fig. 3) for use on a catheter device (40/32/34/30/37 of Fig. 6) wherein the catheter device (40/32/34/30/37) has primarily circular cross-sections all along the length of the catheter device (see Fig. 6 illustrating the largely cylindrical composition of the catheter device). The lock (19) and bridge (38) each comprise respective half-circle recesses (19 of Fig. 2 and 39 of Fig. 5, respectively) which encircle the catheter device (40/32/34/30/37) in order to stabilize the catheter device (40/32/34/30/37) and prevent removal of the needle after some accidental pulling (see Col. 3, lines 8-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified both the first and second recesses of Navarro et al. such that they comprised the half circle shapes as taught by Sallee. Doing so would provide a means for stabilizing a catheter device having largely circular cross-sections and corresponds to a design that was well known in the art prior to the effective filing date of the claimed invention. Furthermore, Navarro et al. teaches that the pads which form the lock and bridge components should be arranged on each side of the external part of the catheter (see [0019] of Navarro et al.). Someone of ordinary skill in the art prior to the effective filing date of the claimed invention, would therefore recognize that retention of a catheter device having circular cross-sections would be retained more sufficiently with recesses comprised of half-circle shapes.  
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 2007/0043326) in view of Kim (KR 101448359).
Regarding claim 61, Navarro et al. discloses the catheter housing (5/6/7) of claim 60 and further discloses wherein the hub wall (5a) comprises a groove (see [0060], lines 4-6) along at least a portion of an exterior facing side (“external edge”, see [0061], line 5) of the hub wall (5a), and wherein the cover (6) further comprises a tongue (“semicylindrical part”, [0060], line 3) configured to secure to the groove of the hub wall (5a, see [0060]). Navarro et al. does not, however, disclose wherein the hub wall comprises a groove along at least a portion of an interior facing side of the hub wall. 
In the same field of endeavor, Kim teaches a catheter housing (see exploded view in Fig. 1 below) having a cover (400 of Fig. 1) and a hub (300 of Fig. 1). The hub comprises a membrane (310 of Fig. 1) and a hub wall (330 of Fig. 1) wherein the cover is configured to secure to the hub wall (see Fig. 2 illustrating the securement). Kim further teaches wherein the hub wall (330) comprises a groove (370 of Fig. 1) along at least a portion of an interior facing side of the hub wall (330), and wherein the cover comprises a tongue (440) configured to secure to the groove (370) of the hub wall (330, see Fig. 1 illustrating how placement and shape of tongue is such that it can secure to the groove). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securement system between the cover and hub wall as disclosed by Navarro et al. such that the groove is along at least an interior portion of an interior facing side of the hub wall as taught by Kim. Doing so corresponds to a design which was well known in the art prior to the effective filing date of the claimed invention. Additionally, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that such a modification is advantageous as it would allow the cover to be made with less material since the perimeter of the interior facing side of the hub wall is inherently smaller than that of the exterior facing side. 
Response to Arguments
Independent Claim 38
Claim 38 has been amended to require , “wherein the second end of the lock is configured to retain a first portion of a catheter device coupled to a catheter and position the catheter device away from the interior surface when the catheter housing is in use.” The current interpretation of Navarro et al. provided in Paragraph 8 of the present action indicates, however, that this limitation is anticipated by Navarro et al. Specifically, the second end (“terminal flat faces 13b” of Fig. 1) of the lock helps to retain the first portion of the catheter device by forming a cavity which is complementary to the first portion of the catheter device (see Fig. 1 and [0057], lines 1-7 indicating how second end of lock contributes to retention of the first portion of the catheter device) and the second end (13b) of the lock positions the catheter device away from the interior surface by preventing “wings 3b” of the first portion of the catheter device from possibly coming into close proximity with the interior surface of the cover. Both of the above described functions are performed by the second end of the lock of Navarro et al. when the catheter housing is in use. Examiner, therefore, maintains the currently amended claim 38 is anticipated by Navarro et al. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783